 In the Matter of MASON CAN COMPANYandUNITED PAPER,NOVELTY &Toy WORKERS INTERNATIONAL UNIONCase No.,R-IF9$4.-;laecicled March f4,1943Jurisdiction:,oil filters manufacturing industry.Investigation,and Certification of, Representatives:fusal to recognize the union until certified by the Board ;usualpay-roll dateto determine eligibility although union desired eligibility to be based uponthe,pay-roll, date nearest in time to its claim to recognition because subsequentto its claim company had hired new, employees; election necessary.Unit Appropriate for Collective Bargaining:all employees for the company atone of-its plants, excluding supervisory and office employees; stipulation as to.Mr. Don B. Sharpe,of Kalamazoo, Mich., andMr. E. E. Eady,of'Otsego, Mich., for the Company.'Mr.-Ralph, E.4evagler,of Kalamazoo, Mich.,, for, the Union.Mr. Glenna L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Paper, Novelty & Toy WorkersInternational Union, herein called the Union, alleging 'that a quest'i'onaffecting commerce had arisen concerning the representation of em-ployees of Mason Can Company, Otsego, Michigan, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Frederick P. Mett, TrialExaminer.Said hearing was -held -at Otsego, Michigan, on March 10,1943.The Company and the Union appeared, participated, and wereafforded full- opportunity to be.,heard, ,to examine , alld—cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the-hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT -I.THE BUSINESS OF THE COMPANYMason Can Company is a Rhode Island Corporation engaged in theplant is located in East Providence, Rhode Island, but the Otsego48 N L. R B., No. 57.-,486 MASON Ca1v COMPANY487plant, the only one of th6 Cofpai•y'goperations here involved, isoperated entirely separate from the. Company's other operations.The Company employs at its Otsego plant about 65 employees.The,principal raw material used at the Otsego plant is a metal known asblack plate, almost 100 percent of which is shipped to the plant frompoints outside the State of Michigan.The raw materials used atthe plant annually exceed $25,000 in value.The Company's finished,products annually exceed $50,000 in value, all of which is sold to acompany located within the State of 'Michigan.All the finishedproducts are used in war production.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Paper, Novelty & Toy Workers International Union, af-filiated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 1 and on December 11, 1942, the Union re-quested recognition from the Company, but the Company made noreply.At the hearing the Company stated that it is unwilling toextend recognition to the Union until there has been a certificationby the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allemployees of the Company at its Otsego, Michigan; plant, but ex-cluding supervisory and office employees 2 and watchmen, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.I The Regional Director reported that the Union submitted 34 application for member-ship cards, all of which bore apparently genuine signatures, 31 of which are the namesof persons appearing on the Company's pay roll of February 19, 1943. The pay roll indi-cates that there are 65 employees within the appropriate unit.The testimony at thehearing established that the 65 names include those of 6 employees who the parties agreedshould be excluded.,2The parties agreed that a shipping clerk, J. G. Parsons, and one Marion Lindsey, whodoes some clerical work, but who works in the production section of the plant, should beincluded in the unit. 488DECISIONS OF 'NATIO'NAL', LAB0R,,-RELATIONS' BOARDV. THE'DETERMINATION.-OF, REPRESENTATIVESThe Union desires that eligibility, to participatein an_electionl,shall, be_ based upon thd, pay-roll date nearest in time to the Union's,claim for recognition. ' The,Union cointend's that subsequent to itsclaim for recognition a number of. new, employees have been hired,thereby' endangering the Union's majority.The evidencerevealsthat only about 10 additional ' employees have been hired since theUnion made its claim and the ,Company does not contemplate hiringmore. than.a very few additional employees.Under the circumstances,we see no reason for departing from our usual practice concerning thedate as of which eligibility to vote should be governed.We shall direct that the question concerning representation whichhas arisen be resolved by an, election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date 'of 'the 'Direction ofElection herein, subject to the limitations and additions set forth inthe' Direction.-DIRECTION OF -ELECTION, -'By virtue of and pursuant to the power vested in the National LaborRelations Board,by Section 9 (c) of the National Labor Relation's'Act, and' pursuant to Article III,' Section 9,, of National Labor Re,lationsBoard Rules and Regulations-Series 2, as- amended, it' isherebyDIRECTED that, as part of tie investigation to ascertain representa-tives for the purposes of, collective bargaining with Mason-CallCompany, Otsego, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty ,(30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the -Seventh Region, acting in this-matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were'em-ployed during the pay-roll period immediately preceding the date ofthisDirection; including employees' who did not- work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, -but excludingthose employees who have since quit or been discharged for cause, todetermine whether or not they, desire, to be represented by UnitedPaper, Novelty & Toy Workers International Union; -affiliated withthe --Congress of Industrial Organizations, for the purposes ofcollective bargaining.,.,